


[cch-logo.jpg]




March 3, 2014


Mr. William Burns
14648 Beaufort Cir.
Naples, Florida 34119


Dear Mr. Burns:
Cross Country Healthcare, Inc., a Delaware corporation (the “Company”), hereby
agrees to employ you, and you hereby agree to accept such employment, under the
following terms and conditions:
1.Employment.
Your employment will commence on April 1, 2014 (the “Effective Date”). The
period of time between the Effective Date and the termination of your employment
hereunder will be referred to herein as the “Employment Term.”
2.    Compensation.
(a)    You will be compensated for all services rendered by you under this
Agreement at the rate of $400,000 per annum, payable in such manner as is
consistent with the Company’s payroll practices for executive employees. Prior
to each anniversary of the Effective Date, the Company’s Board of Directors (the
“Board”), or Compensation Committee of the Board (the “Compensation Committee”),
will review and consider in its sole discretion whether to increase the base
salary payable to you hereunder. Your annual rate of base salary as determined
herein from time to time, is hereinafter referred to as the “Base Salary”.
(b)    (i)    For each calendar year during the Employment Term, you will be
eligible to receive a target annual bonus in an amount of 70% of your Base
Salary for the applicable year based on the level of achievement performance
goals to be established by the Compensation Committee for such year. The level
of the performance goals achieved and the amount of the bonus will be determined
by the Compensation Committee in its sole discretion. Any bonuses will be paid
by the Company no later than March 15 of the year immediately following the
applicable bonus period. You must be employed by the Company or its affiliates
on the day any bonus is paid to earn any part of that bonus. Your bonus for
2014, if any, will be pro-rated, determined by multiplying the amount of such
bonus which would be due for the 2014 year by a fraction, the numerator of which
is 275 and the denominator of which is 365.
(ii)    For each calendar year during the Employment Term (including 2014), you
will also be eligible to receive a long term incentive grant targeted at value
of 75% of Base Salary, in accordance with the Company’s long term incentive plan
applicable to executives of the Company. Subject to the approval of the
Compensation Committee and your actual commencement of employment, you will also
receive the following long term incentive award pursuant to the Company’s 2007
Stock Incentive Plan and subject to the provisions of the Company’s standard
equity award agreements:
(i)    A grant of 20,000 Restricted Shares on April 1, 2014 which will vest as
set forth in the Restricted Stock Agreement to be entered into between you and
the Company.

 

--------------------------------------------------------------------------------




3.    Duties.
(a)    You will initially serve as the Chief Financial Officer of the Company,
subject to the direction and control of, and reporting to, the Company’s Chief
Executive Officer. Your principal office will be located at the Company’s
principal office in Boca Raton, Florida.
(b)    You will devote your full business time, energies and attention to the
business and affairs of the Company and its subsidiaries, if any.
(c)    You will, except as otherwise provided herein, be subject to the
Company’s rules, practices and policies applicable to the Company’s senior
executive employees.
4.    Benefits. You will be entitled to such benefits, if any, as are generally
provided by the Company to its employees, subject to satisfying the applicable
eligibility requirements. The foregoing, however, will not be construed to
require the Company to establish any such plans or to prevent the Company from
modifying or terminating any such plans, and no such action or failure thereof
will affect this Agreement.
5.    Expenses. The Company will reimburse you for reasonable expenses,
including travel expenses, incurred by you in connection with the business of
the Company upon the presentation by you of appropriate substantiation for such
expenses in accordance with the Company’s expense reimbursement policy. The
Company will pay on your behalf or reimburse you for the relocation expenses set
forth on Exhibit A attached hereto. If you are terminated for Cause or you elect
to voluntarily terminate your employment with the Company without Good Reason
during the 24 month period immediately following the Effective Date, you agree
to promptly repay the Company for any funds paid to you or on your behalf for
the relocation up to and including $100,000. Such repayment shall be pro rata
based on 24 months (e.g. separation after one year would result in a repayment
of $50,000, assuming the full $100,000 was paid to you).
6.    Restrictive Covenants.
(a)    Non-Competition. During such time as you will be employed by the Company,
and for a period of two years thereafter, you will not, without the written
consent of the Board, directly or indirectly become associated with, render
services to, invest in, represent, advise or otherwise participate as an
officer, employee, director, stockholder, partner, agent of or consultant for,
any business which is conducted in any of the jurisdictions in which the
Company’s business is conducted and which is competitive with the business in
which the Company is engaged; provided, however, that nothing herein will
prevent you from acquiring up to 3% of the securities of any company listed on a
national securities exchange or quoted on the NASDAQ quotation system, provided
your involvement with any such company is solely that of a stockholder.
(b)    Non-Interference. You agree that during such time as you will be employed
by the Company, and for a period of two years thereafter you will not without
the written consent of the Board, for your own account or for the account of any
other person, interfere with the Company’s relationship with any of its
suppliers, customers or employees.
(c)    Reformation. The parties hereto intend that the covenants contained in
this Section 6 will be deemed a series of separate covenants for each country,
state, county and city in which the Company’s business is conducted. If, in any
judicial proceeding, a court will refuse to enforce all the separate covenants
deemed included in this Section 6 because, taken together, they cover too
extensive a geographic area, the parties intend that those of such covenants
(taken in order of the countries, states, counties and cities therein which are
least populous) which if eliminated would permit the remaining separate
covenants to be enforced to the maximum extent permitted in such proceeding
will, for the purpose of such proceeding, be deemed eliminated from the
provisions of this Section 6. For purposes of Section 6, the term “Company” will
include the Company and each subsidiary of the Company.
7.    Confidentiality, Non-Interference and Proprietary Information.
(a)    Confidentiality. In the course of your employment by the Company
hereunder, you will have access to confidential or proprietary data or
information of the Company and its operations. You

2



--------------------------------------------------------------------------------




will not at any time divulge or communicate to any person nor will you direct
any Company employee to divulge or communicate to any person (other than to a
person bound by confidentiality obligations similar to those contained herein
and other than as necessary in performing your duties hereunder) or use to the
detriment of the Company or for the benefit of any other person, any of such
data or information. The provisions of this Section 7(a) will survive your
employment hereunder, whether by the normal expiration thereof or otherwise. The
term “confidential or proprietary data or information” as used in this Agreement
will mean information not generally available to the public or generally known
within the relevant industry, including, without limitation, personnel
information, financial information, customer lists, supplier lists, trade
secrets, information regarding operations, systems, services, knowhow, computer
and any other processed or collated data, computer programs, pricing, marketing
and advertising data.
(b)    Proprietary Information and Disclosure. You agree that you will at all
times promptly disclose to the Company (which, for the purposes of this Section
7, will include the Company and any subsidiaries and affiliates of the Company),
in such form and manner as the Company may reasonably require, any inventions,
improvements or procedural or methodological innovations, programs methods,
forms, systems, services, designs, marketing ideas, products or processes
(whether or not capable of being trade-marked, copyrighted or patented)
conceived or developed or created by you during or in connection with your
employment hereunder and which relate to the business of the Company and any
subsidiaries or affiliates (“Intellectual Property”). You agree that all such
Intellectual Property will be the sole property of the Company. You further
agree that you will execute such instruments and perform such acts as may
reasonably be requested by the Company to transfer to and perfect in the Company
all legally protectable rights in such Intellectual Property.
(c)    Return of Property. All written materials, records and documents made by
you or coming into your possession during your employment concerning any
products, processes or equipment, manufactured, used, developed, investigated or
considered by the Company or otherwise concerning the business or affairs of the
Company, will be the sole property of the Company, and upon termination of your
employment, or upon request of the Company during your employment, you will
promptly deliver same to the Company. In addition, upon termination of your
employment, or upon request of the Company during your employment, you will
deliver to the Company all other Company property in your possession or under
your control, including, but not limited to, financial statements, marketing and
sales data, patent applications, drawings and other documents.
8.    Equitable Relief. With respect to the covenants contained in Sections 6
and 7 of this Agreement, you agree that any remedy at law for any breach of said
covenants may be inadequate and that the Company will be entitled to specific
performance or any other mode of injunctive and/or other equitable relief to
enforce its rights hereunder or any other relief a court might award.
9.    Earlier Termination. Your employment hereunder will terminate on the
following terms and conditions:
(a)    This Agreement will terminate automatically on the date of your death.
(b)    The Company may terminate your employment upon notice if you are unable
to perform your duties hereunder for 120 days (whether or not continuous) during
any period of 180 consecutive days by reason of physical or mental disability.
The disability will be deemed to have occurred on the 120th day of your absence
or lack of adequate performance.
(c)    This Agreement will terminate immediately upon the Company’s sending you
written notice terminating your employment hereunder for Cause. “Cause” means
(i) an act or acts of fraud or dishonesty by you which results in the personal
enrichment of you or another person or entity at the expense of the Company;
(ii) your admission, confession, pleading of guilty or nolo contendere to, or
conviction of (x) any felony (other than third degree vehicular infractions), or
(y) of any other crime or offense involving misuse or misappropriation of money
or other property; (iii) your continued material breach of any obligations under
this Agreement 30 days after the Company has given you notice thereof in
reasonable detail, if such

3



--------------------------------------------------------------------------------




breach has not been cured by you during such period; or (iv) your gross
negligence or willful misconduct with respect to your duties or gross
misfeasance of office.
(d)    This Agreement will terminate immediately upon (x) the Company’s sending
you written notice terminating your employment hereunder without Cause for any
reason or for no reason, or (y) your delivery to the Company of a written notice
of your resignation for Good Reason. “Good Reason” means, if without your
written consent, any of the following events occurs that are not cured by the
Company within 30 days of written notice specifying the occurrence such Good
Reason event, which notice will be given by you to the Company within 90 days
after the occurrence of the Good Reason event: (i) a material diminution in your
then authority, duties or responsibilities; (ii) a material diminution in your
Base Salary; (iii) a relocation of your principal business location to a
location more than 50 miles outside of Boca Raton, Florida; or (iv) any material
breach of this Agreement by the Company. Your resignation hereunder for Good
Reason will not occur later than 180 days following the initial date on which
the event you claim constitutes Good Reason occurred. Upon a termination of your
employment by the Company without Cause, or your resignation for Good Reason,
the Company’s sole obligation to you will be to pay or provide to you the
Accrued Amounts (as defined below) and, subject to Section 9(f), to pay you
continued payments of the Base Salary and benefits in accordance with the
Company’s regular payroll practices for a period of 12 months following the date
of termination (the “Severance Payment”); provided, that the first payment of
the Severance Payment will be made on the 90th day after the date of
termination, and will include payments that were otherwise due prior thereto.
Notwithstanding the foregoing, if you are or become eligible for severance
benefits under the Company’s Executive Severance Plan (as in effect on the
Effective Date, as thereafter amended, or any similar plan or arrangement
adopted by the Company in replacement thereof, the “Severance Plan”) you will
cease to be eligible for the Severance Payments and the Company sole obligation
will be to pay you the amounts and provide you with the benefits provided in the
Severance Plan subject to the terms and conditions thereof§.
(e)    Except as specifically set forth in Section 9(d) above, upon termination
of your employment for any reason, the Company’s obligations hereunder will
cease other than to provide you with (collectively, the “Accrued Amounts”):
(i)    any unpaid Base Salary through the date of termination payable in
accordance with the Company’s regular payroll practices;
(ii)    reimbursement for any unreimbursed business expenses incurred through
the date of termination paid promptly in accordance with Sections 5 and
17(b)(iv);
(iii)    payment for any accrued but unused vacation and sick time in accordance
with Company policy, payable within thirty (30) days following the termination
of the your employment; and
(iv)    all other applicable payments or benefits to which the you may be
entitled under, and paid or provided in accordance with, the terms of any
applicable compensation arrangement or benefit, equity or fringe benefit plan or
program or grant or this Agreement.
(f)    The Severance Payment will only be payable to you if within 60 days
following the date of termination you execute and deliver to the Company a fully
effective and irrevocable release of claims against the Company and related
parties, which the Company will provide to you within 7 days following the date
of termination.
10.    Representation and Warranty. The execution, delivery and performance of
this Agreement by you will not conflict with or result in a violation of any
agreement to which you are a party or any law, regulation or court order
applicable to you.
11.    Effectiveness; Entire Agreement; Modification. This Agreement constitutes
the full and complete understanding of the parties and will, on the Effective
Date, supersede all prior agreements between the parties with respect to your
employment arrangements. No representations, inducements, promises, agreements
or understandings, oral or otherwise, have been made by either party to this
Agreement, or anyone

4



--------------------------------------------------------------------------------




acting on behalf of either party, which are not set forth herein, or any others
are specifically waived. This Agreement may not be modified or amended except by
an instrument in writing signed by the party against which enforcement thereof
may be sought.
12.    Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.
13.    Waiver of Breach. The waiver of either party of a breach of any provision
of this Agreement, which waiver must be in writing to be effective, will not
operate as or be construed as a waiver of any subsequent breach.
14.    Notices. All notices hereunder will be in writing and will be sent by
express mail or by certified or registered mail, postage prepaid, return receipt
requested, if to you, to your residence as listed in the Company’s records, and
if to the Company to:
Cross Country Healthcare, Inc.
6551 Park of Commerce Boulevard, N.W.
Boca Raton, FL 33487
Attention: General Counsel
15.    Assignability; Binding Effect. This Agreement is personal to you and may
not be assigned by you. This Agreement will be binding upon and inure to the
benefit of you, your legal representatives, heirs and distributees, and will be
binding upon and inure to the benefit of the Company, its successors and
assigns.
16.    Governing Law. All questions pertaining to the validity, construction,
execution and performance of this Agreement will be construed and governed in
accordance with the laws of the State of Florida, without regard to the
conflicts or choice of law provisions thereof.
17.    Tax Matters.
(a)     WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
(b)     SECTIONS 409A.
(i)Although the Company does not guarantee the tax treatment of any payments
under this Agreement, the intent of the parties is that payments and benefits
under this Agreement comply with, or be exempt from, Code Section 409A and,
accordingly, to the maximum extent permitted, this Agreement will be interpreted
in accordance with the foregoing. In no event whatsoever will the Company be
liable for any additional tax, interest or penalties that may be imposed on the
Employee by Code Section 409A or any damages for failing to comply with Code
Section 409A.
(ii)Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if on your date of termination you are deemed to be a “specified
employee” within the meaning of Code Section 409A and using the identification
methodology selected by the Company from time to time, or if none, the default
methodology under Code Section 409A, any payments or benefits due upon a
termination of your employment under any arrangement that constitutes a
“deferral of compensation” within the meaning of Code Section 409A (whether
under this Agreement, any other plan, program, payroll practice or any equity
grant) and which do not otherwise qualify under the exemptions under Treas.
Regs. Section 1.409A-1 (including without limitation, the short-term deferral
exemption

5



--------------------------------------------------------------------------------




and the permitted payments under Treas. Regs. Section 1.409A-1(b)(9)(iii)(A)),
will be delayed and paid or provided to you in a lump sum (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay), on the earlier of (i) the date which is six months and one day
after your separation from service (as such term is defined in Code Section
409A) for any reason other than death, and (ii) the date of your death, and any
remaining payments and benefits will be paid or provided in accordance with the
normal payment dates specified for such payment or benefit.
(iii)Notwithstanding anything in this Agreement or elsewhere to the contrary, a
termination of employment will not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Code Section 409A upon or following a termination of your employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms will
mean “separation from service” and the date of such separation from service will
be the date of termination for purposes of any such payment or benefits.
(iv)Any taxable reimbursement of costs and expenses by the Company provided for
under this Agreement will be made in accordance with the Company’s applicable
policy and this Agreement but in no event later than December 31 of the calendar
year next following the calendar year in which the expenses to be reimbursed are
incurred. With regard to any provision in this Agreement that provides for
reimbursement of expenses or in-kind benefits, except as permitted by Code
Section 409A, (x) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit, and (y) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year will not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (y) will not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
(v)Whenever a payment under this Agreement may be paid within a specified
period, the actual date of payment within the specified period will be within
the sole discretion of the Company.
(vi)With regard to any installment payments provided for under this Agreement,
each installment thereof will be deemed a separate payment for purposes of Code
Section 409A.
18.    Headings. The headings of this Agreement are intended solely for
convenience of reference and will be given no effect in the construction or
interpretation of this Agreement.
19.    Counterparts. This Agreement may be executed in several counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.
20.    Review of this Agreement. You acknowledge that you have (a) carefully
read this Agreement, (b) had an opportunity to consult with independent counsel
with respect to this Agreement and (c) entered into this Agreement of your own
free will.
If this letter correctly sets forth our understanding, please sign the duplicate
original in the space provided below and return it to the Company, whereupon
this will constitute the employment agreement between you and the Company
effective and for the term as stated herein

6



--------------------------------------------------------------------------------




CROSS COUNTRY HEALTHCARE, INC.


By: /s/ William J. Grubbs
Name: William J. Grubbs
Title: President and Chief Executive Officer




Agreed as of the date
first above written:


/s/ William Burns
William Burns

7



--------------------------------------------------------------------------------




EXHIBIT A


The Company will reimburse you for reasonable and customary home relocation
expenses preapproved by the CEO for up to and including an aggregate of $100,000
inclusive of services noted below (but excluding employment taxes and temporary
housing):


▪
Two house hunting trips

▪
Closing costs of sale of current home

▪
Closing costs of new home purchase

▪
Household moving expenses



The Company has a national transportation services agreement in place with
Suddath Relocation Systems of Fort Lauderdale/United Van Lines. Your point of
contact will be Bruce Smith, 954-520-2106, bsmith@suddath.com.


In addition to the foregoing, the Company will reimburse you for temporary
executive housing for 90 days, not to exceed $3,500 per month. Temporary
executive housing shall be arranged with a broker under current contract by the
Company. The Company will pay invoices directly for such temporary executive
housing.

8

